10

Il

12

14

15

16

17

18

19

20

21

De

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
MICHELE GRAY, MAKATI GRAY (minor), Case No.: 2:19-cv-00854-APG-BNW
Plaintiffs Order Denying Motion for Entry of

Default and Motion for Default Judgment

V.
[ECF Nos. 20, 21]

UNITED STATES DEPARTMENT OF
JUSTICE,

Defendant

 

 

 

 

The plaintiffs move for entry of default and default judgment against the defendant
United States Department of Justice (DoJ). ECF Nos. 20, 21. A default judgment cannot be
entered until the defendant is first in default. Fed. R. Civ. P. 55(b). The DoJ is not in default
because the time for it to respond has not expired. Federal Rule of Civil Procedure 12(a)(2)
states that an agency of the United States must respond to a complaint within 60 days of being
served. Even if the plaintiffs have now properly served the DoJ, that appears to have occurred
no earlier than February 3, 2020. See ECF No. 20 at 13 (certified mail receipt from U.S.
Attorneys’ Office in Las Vegas). The DoJ would thus have until April 3, 2020 to respond.
Therefore, the motions for default and default judgment are premature.

I THEREFORE ORDER that the plaintiffs’ motions for entry of default (ECF No. 20)
and default judgment (ECF No. 21) are denied.

DATED this 10th day of March, 2020.

(L4-—

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
